DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merigot (FR 2793394) in view of Lawrence et al. (US patent 7,090,210) (hereinafter Lawrence).
Regarding claim 1, Merigot discloses a workbench, comprising: a folding base comprising a left support frame (1) and a right support frame (2) cross connected with each other by a pivot (3) and a handle rod (9) connected with tops of the left support frame and the right support frame (Fig. 1); a plate (4) fixed on the left support frame and; a fixed plate (4’) fixed on the right support frame and; and the plate and the fixed plate are spread out on the upper surface of the folding base as the left support frame and the right support frame are unfolded (Fig. 1); and the plate and the fixed plate are folded downwards along both sides of the handle rod as the left support frame and the right support frame are furled (Fig. 2). 
Merigot does not disclose a movable plate provided with at least one first fixing hole; and the fixed plate provided with at least one second fixing hole.  Lawrence teaches a workbench comprising a movable plate (30) provided with at least one first fixing hole (40); and a fixed plate (28) provided with at least one second fixing hole (40).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Merigot to comprise a movable plate with a fixing hole; and a fixing hole on the fixed plate in view of Lawrence’s teaching, because this arrangement would have allowed the table to be used as a vice.  
 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merigot in view of Lawrence and Lifshitz et al. (US patent 9,278,466) (hereinafter Lifshitz).
Regarding claim 5, Merigot, as modified, teaches the table as claimed.  Merigot, as modified, does not teach a table wherein the left support frame and/or the right support frame are provided with at least one storage rack, and the rack is provided with a plurality of storage holes with various hole patterns.  
Lifshitz teaches a table wherein the left support frame and/or the right support frame are provided with at least one storage rack (18), and the rack is provided with a plurality of storage holes with various hole patterns (Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Merigot, as previously modified, wherein the left support frame and/or the right support frame are provided with at least one storage rack, and the rack is provided with a plurality of storage holes with various hole patterns in view Lifshitz’s teaching because this arrangement would have added stability to the table.  
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merigot in view of Lawrence and Richard (FR 2804358).
Regarding claim 8, Merigot, as modified, teaches a table wherein the first fixed plate is integrally connected with the movable plate (Fig. 1); and provided with a third fixing hole (Lawrence: 40).  Merigot, as modified, does not teach a table wherein the fixed plate comprises a first fixed plate and a second fixed plate.  Richard teaches a table wherein a first fixing plate comprises a first fixed plate (2) and a second fixed plate (43).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Merigot, as previously modified, wherein the fixed plate comprises a first fixed plate and a second fixed plate in view of Richard’s teaching, because this arrangement would have replaced one known configuration with another known configuration.  
Allowable Subject Matter
Claims 2-4, 6, 7, 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637